Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 17, 2014

The Court of Appeals hereby passes the following order:

A15A0636. MIKE LAYER v. BARROW COUNTY, et al.

      Mike Layer filed a civil action against numerous defendants, including Barrow
County, alleging, generally, that they had breached an agreement as to their use of his
sewer pump station. As part of his action, Layer sought mandamus relief. After the
trial court granted the defendants’ motions to dismiss, Layer filed this appeal.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5). Because this case involves the denial of a request for mandamus
relief, jurisdiction lies in the Supreme Court. See Ladzinske v. Allen, 280 Ga. 264
(626 SE2d 83) (2006). Accordingly, this appeal is hereby TRANSFERRED to the
Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/17/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.